Citation Nr: 0413798	
Decision Date: 05/28/04    Archive Date: 06/02/04

DOCKET NO.  03-13 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for duodenal ulcer disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from August 1969 to July 1973.  
This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision prepared in July 
2002 and issued to the veteran in August 2002 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana, which denied entitlement to service 
connection for duodenal ulcer disease.  The veteran disagreed 
with that determination in September 2002, and, after the RO 
issued a statement of the case (SOC) in March 2003, the 
veteran's timely substantive appeal was received in May 2003.

In his May 2003 substantive appeal, the veteran requested a 
videoconference hearing before the Board.  The requested 
videoconference hearing was conducted in October 2003, by the 
undersigned Veterans Law Judge in Washington, D.C.  The 
veteran testified in Indianapolis, Indiana.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

As the time of a service enlistment examination conducted in 
April 1969, the veteran provided a history of duodenal ulcer 
disease.  The report of medical examination states, in blocks 
#73 and #74, "Letters re: 1.  Left elbow bursitis[;] 
2.  Duodenal ulcer."  No letter regarding the veteran's pre-
service medical treatment for duodenal ulcer is associated 
with the service medical records in the claims file.  The 
veteran should be asked to clarify whether he provided a 
letter regarding pre-service medical treatment of duodenal 
ulcer, whether he has a copy of that letter, if one was 
provided, and should be asked to identify any evidence he has 
regarding his pre-service treatment for duodenal ulcer, to 
include identifying providers and facilities from which he 
obtained pre-service treatment for his duodenal ulcer.  

The veteran contends that duodenal ulcer disease present 
prior to service was aggravated in service, and that he was 
treated for this during service, even though there is no 
notation of such treatment in his service medical record.  
The veteran should be afforded the opportunity to identify or 
submit any evidence relevant to his duodenal ulcer treatment 
during service, including identifying any military facility 
at which he may have received treatment, especially 
facilities at which he may have been treated outside the 
United States, statements from fellow former servicemembers 
who served with him, names of providers who treated him in 
service, or the like.  Additionally, the veteran states that 
he was placed on light duty when his ulcer symptoms flared 
up.  An additional search for such records should be 
requested.

At his videoconference hearing, the veteran identified 
providers who treated him for the continuing symptoms of 
duodenal ulcer disease following service.  The records 
identified by the veteran during his videoconference hearing, 
including the records of treatment in 1975, if the veteran is 
able to more specifically identify the provider, treatment in 
1978 at the Orange County Medical Center in Huntington Beach, 
and in 1984, if the veteran is able to recall the name of the 
private physician who treated him, should be requested.  The 
veteran should also be advised to submit or identify any 
alternative evidence he may have, such as evidence of 
prescriptions for Tagamet beginning in the early 1980's.

During the pendency of this claim, the courts have continued 
to refine the interpretation of VA's duties to a claimant 
under the Veterans Claims Assistance Act of 2000 (VCAA).  
Disabled American Veterans, et. al. v. Secretary of 
Department of Veterans Affairs (DAV), 327 F.3d 1339 (Fed. 
Cir. 2003); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Given that interpretation of the VCAA continues, the 
claims file should be reviewed on remand to assure compliance 
with all applicable decisions interpreting the VCAA, 
including decisions issued after the Board's remand in this 
case.  

Accordingly, the case is REMANDED for the following actions:

1.  Provide the veteran any additional 
appropriate notice required under the 
VCAA, including again advising him of the 
evidence and information necessary to 
substantiate his claim and informing him 
whether he or VA bears the burden of 
producing or obtaining that evidence or 
information.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

The veteran should be specifically 
notified that he should submit or 
identify any evidence which is not 
already of record which he believes might 
be relevant to assist him in establishing 
his claim.  Advise the veteran that he 
may submit additional clinical records, 
medical opinions, or statements which 
will assist him to substantiate the 
claim.  Request that he provide any 
evidence in his possession.

Any notice given, or action taken 
thereafter, must also comply with 
controlling guidance provided after the 
issuance of this Board remand.   

2.  The RO should ask the National Personnel 
Records Center (NPRC) to search for any additional 
service medical, administrative, or personnel 
records for the veteran.  Ask NPRC to search for 
records of physical profiles affecting duty, 
separately-filed records from any military medical 
facilities which the veteran identifies as having 
treated him, or clinics associated with the 
facility, personnel reviews which may include 
mention of the veteran's health or light duty 
status, and the like.  If no records are located, 
or if records may have been destroyed, or if any 
records which are located are not released, NPRC 
should be asked to so state, and to specifically 
indicate why any records located were not released, 
if applicable.

3.  Ask the veteran to provide the name 
and address of the provider who treated 
him in 1975; obtain the veteran's records 
of 1978 treatments at the Orange County 
Medical Center, Huntington Beach, 
California, and ask the veteran to 
identify the name and address of the 
provider who treated him in 1984.  

The veteran should be asked if he has a 
copy of a letter or other pre-service 
evidence regarding his duodenal ulcer 
disease that he provided at the time of 
his enlistment, and should also be 
afforded the opportunity to identify any 
other private or VA providers at which or 
by whom he was treated pre-service or 
post-service for duodenal ulcer.  

Obtain any available identified records.  

4.  Advise the veteran that he may submit or 
identify any alternative evidence or sources of 
evidence regarding his duodenal ulcer disease in 
service and post-service, including reports of 
physical examinations for employment purposes, 
education purposes, or the like; pharmacy records 
reflecting use of Tagamet or other medications for 
duodenal ulcer disease, statements from co-workers, 
friends, or others who may have observed relevant 
symptoms, employment medical records or sick leave 
records, reports of insurance examinations, or any 
other evidence which might substantiate the 
claimant's contentions.  

5.  After all development directed above has been 
conducted, and the appellant has been afforded 
opportunity to identify any evidence which might 
substantiate any contention raised, including a 
contention duodenal ulcers present prior to service 
were treated in service or chronically and 
continuously after service, it should be determined 
whether further medical examination or opinion is 
required.  If additional examination or opinion is 
required, examination or review of the claims file 
as appropriate should be conducted.  

6.  The veteran's claim for service 
connection for duodenal ulcer disease 
should then be readjudicated.  If the 
decision remains adverse to the veteran, 
the veteran and his representative should 
be provided a supplemental statement of 
the case.  After the appropriate period 
of time for response, the case should be 
returned to the Board for final review.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
appellant until he is notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


